Title: New York Ratifying Convention. Resolution by John Jay, [11 July 1788]
From: Hamilton, Alexander
To: 


[Poughkeepsie, New York, July 11, 1788]
Resolved, as the opinion of the Committee that the Constitution under consideration ought to be ratified by this convention.
Resolved further as the opinion of this Committee that such parts of the said constitution as may be thought doubtful ought to [be] explained and that whatever amendments may be deemed useful or expedient ought to be recommended.
